 
 
     

  

ne ENT

MER a
UNITED STATES DISTRICT COURT Doe Ke ‘RONICALTY FILED
SOUTHERN DISTRICT OF NEW YORK Ha we DRG

 
     
   
    

 

a
ire fe 0 5 2000)

TYRONE MASSEY, Sea ES ane
25 a
tee
Plaintiff, ; ORDER OF SERVICE
-against-

19 Civ. 11902 (GBD)
CAPTAIN SAPP, C. OFFICER JOHN DOE,

CORRECTION OFFICER JOHN DOE,

Defendant.

GEORGE B. DANIELS, United States District Judge:

Plaintiff, who appears pro se and is presently held in the North Infirmary Command on
Rikers Island, asserts claims that the defendants violated his federal constitutional rights. He sues
Correction Captain Sapp and two unidentified “John Doe” Correction Officers who were assigned
to the George R. Vierno Center (““GRVC”) on Rikers Island while he was held there. By order
dated January 29, 2020, this Court granted Plaintiff’s request to proceed without prepayment of
fees, that is, in forma pauperis (“IFP”).!

This Court requests that Captain Sapp waive service of summons. This Court also directs
the Corporation Counsel of the City of New York to provide the identities, badge numbers, and
service addresses of the unidentified “John Doe” defendants.

DISCUSSION

Under Valentin v. Dinkins, a pro se \itigant is entitled to assistance from the district court
in identifying an unidentified defendant and a defendant’s service address. 121 F.3d 72, 76 (2d
Cir. 1997). In the complaint, Plaintiff supplies sufficient information to permit the New York City

Department of Correction (“DOC”) to provide the identities, badge numbers, and service addresses

 

' Plaintiff filed his complaint while he was held in the GRVC. Prisoners are not exempt from paying the full filing
fee, even when they have been granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).

a

 

 
of the “John Doe” defendants. The “John Doe” defendants are two Correction Officers who, on
December 7, 2019, during the 11 a.m. to 7 p.m. shift at the GRVC, were assigned to watch Plaintiff,
who had been placed on suicide watch in “13B 48 cell.” The surname of one of those officers may
begin with an ‘“M.” The surname of the other officer may begin with a “T.” It is therefore ordered
that the Corporation Counsel of the City of New York, who is the attorney for and agent of DOC,
must ascertain the identities, badge numbers, and service addresses of the “John Doe” defendants
who Plaintiff seeks to sue here. The Corporation Counsel must provide this information to Plaintiff
and this Court within sixty days of the date of this order.

Within thirty days of receiving this information, Plaintiff must file an amended complaint
naming the newly identified defendants and listing those defendants’ badge numbers and service
addresses. The amended complaint will replace, not supplement, Plaintiff’s complaint. An
amended complaint form that Plaintiff should complete is attached to this order. Once Plaintiff
has filed an amended complaint, this Court will screen it and, if necessary, issue an order requesting
that the newly identified defendants waive service of summons.

Plaintiff must notify this Court if his address changes, and this Court may dismiss this
action if Plaintiff fails to do so.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Clerk of Court is also directed to notify the New York City Department of Correction
and the New York City Law Department of this order. This Court requests that Captain Sapp, a
Correction Captain who was assigned to the GRVC on December 7, 2019, waive service of

summons.

 

 
The Clerk of Court is further directed to mail a copy of this order and the complaint to the
Corporation Counsel of the City of New York at 100 Church Street, New York, New York 10007.

An amended complaint form is attached to this order.

This Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue).

Dated: New York, New York

January 30, 2020
SO ORDERED.

0 Dow
FEp 05 2029 Cone gw 6. D iho

Gp B. DANIELS
ited‘States District Judge

 

 
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

CV
Write the full name of each plaintiff. (Include case number if one has been
assigned)
AMENDED
-against- COMPLAINT
(Prisoner) )

 

Do you want a jury trial?
OlYes OUNo

 

 

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

 

 

NOTICE )

 

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal! Rule of Civil Procedure 5.2.

 

 

Rev. 5/20/16

 
I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants).

L] Violation of my federal constitutional rights

[} Other:

 

II. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID} under which you were held)

 

Current Place of Detention

 

Institutional Address

 

County, City State Zip Code
II. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

L] Pretrial detainee
CL] Civilly committed detainee
[] Immigration detainee

CL] Convicted and sentenced prisoner
(] Other:

 

Page 2

 

 

 
IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:

 

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

 

 

 

 

 

 

 

 

 

 

Current Work Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 4:

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3

 
V. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4

 
 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

 

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

 

Page 5

 
VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

 

Dated Plaintiff's Signature

 

First Name Middle Initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6

 
